Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Current abstract is more than 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
Figures 6a and 6B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinobu (JPH11291721A) with supporting evidence from Sekine et al (US 2020/0231011 A1). 
Regarding claim 1, Shinobu discloses a ridge line (r) portion extending in a tire radial direction through at least one bending point on a surface of the buttress portion and a valley line portion (space between the r,r in figure 3 and figure 2) extending parallel to the ridge line portion at a spacing from the ridge line portion in a tire circumferential direction, the ridge line portion and the valley line portion alternately arranged in the tire circumferential direction, a 

    PNG
    media_image1.png
    344
    484
    media_image1.png
    Greyscale

Annotated figure 2 of Shinobu

Shinobu is silent to the valley lines, ridge lines and slanting lines located in the buttress regions. Analogous art, Sekine, discloses the edges portions with valley and ridges and discloses the recessed portions in the side portion of the tires causes cracks to generate [0004; figure 14]. In order to suppress the cracks, one ordinary skill in the art would serrate the regions 
Regarding claim 2, annotated figure 2 of Shinobu depicts the ridge line portion (r) and the valley line portion (see annotated figure 2) each have one bending point (where the ridge line and valley line change direction) and a distance between the slanting line portion and the other slanting line is equal (see annotated figure 2).
Regarding claim 3, Shinobu depicts in figure 3 (see annotated figure 3 below) the ridge line portion and the valley line portion each have at least two bending points, and a distance between the slanting line portion and the other slanting line portion is equal. 

    PNG
    media_image2.png
    416
    477
    media_image2.png
    Greyscale

Annotated Figure 3 of Shinobu
Regarding claims 4 and 6-7, annotated figure 2 of Shinobu depicts the four slopes each in a parallelogram shape are defined by the ridge line portion, valley line portion the slanting line portion and the other slanting line portion. 
Regarding claims 5 and 8-9, annotated figure 2 of Shinobu depicts the at least four slopes are congruent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749